Exhibit No. 10.19
DEVON ENERGY CORPORATION
2009 LONG-TERM INCENTIVE PLAN
INCENTIVE STOCK OPTION
AWARD AGREEMENT
     THIS INCENTIVE STOCK OPTION AWARD AGREEMENT (the “Award Agreement”), is
entered into as of %%OPTION_DATE%-% (the “Date of Grant”), by and between Devon
Energy Corporation (the “Company”) and %%FIRST_NAME%-% %%MIDDLE_NAME%-%
%%LAST_NAME%-% (the “Participant”);
WITNESSETH:
     WHEREAS, the Participant is an employee of the Company or a Subsidiary or
Affiliated Entity of the Company, and it is important to the Company that the
Participant be encouraged to remain in the employ of the Company or a Subsidiary
or Affiliated Entity of the Company, as applicable; and
     WHEREAS, in recognition of such facts, the Company desires to provide to
the Participant an incentive stock option to purchase %%TOTAL_SHARES_GRANTED%-%
shares of the Common Stock of the Company (the “Covered Shares”), as hereinafter
provided, pursuant to the “Devon Energy Corporation 2009 Long-Term Incentive
Plan” (the “Plan”), a copy of which is attached hereto.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for good and valuable consideration, the Participant and the Company
hereby agree as follows:
     Section 1. Grant of Incentive Stock Option. The Company hereby grants to
the Participant an incentive stock option intended to qualify under Section 422
of the Code to purchase all or any part of the Covered Shares (the “Incentive
Stock Option”), subject to the terms and conditions of this Award Agreement and
the Plan, which is incorporated herein by reference and made a part hereof for
all purposes. The purchase price for each Covered Share to be purchased
hereunder shall be the exercise price set forth on the Cover Page (the “Exercise
Price”).
     Section 2. Times of Exercise of Incentive Stock Option.
     (a) The Incentive Stock Option shall be exercisable on and after the
vesting date for each installment of Covered Shares as described in the
following schedule (the “Vesting Date”) (but only if the Participant’s Date of
Termination has not occurred before the Vesting Date):
Vesting Schedule

      Vesting Date   Covered Shares Vesting
 
   
%%VEST_DATE_PERIOD1%-%
  %%SHARES_PERIOD1%-%
%%VEST_DATE_PERIOD2%-%
  %%SHARES_PERIOD2%-%
%%VEST_DATE_PERIOD3%-%
  %%SHARES_PERIOD3%-%
%%VEST_DATE_PERIOD4%-%
  %%SHARES_PERIOD4%-%
%%VEST_DATE_PERIOD5%-%
  %%SHARES_PERIOD5%-%

     (b) The Incentive Stock Option shall become fully vested and exercisable
upon the occurrence of a Change of Control Event that occurs prior to the
Participant’s Date of Termination.
     (c) If (i) the Participant’s Date of Termination occurs under circumstances
in which the Participant is entitled to a severance payment from the Company, a
Subsidiary, or an Affiliated Entity under (A) the Participant’s employment
agreement or severance agreement with the Company due to a

Page 1 of 5



--------------------------------------------------------------------------------



 



termination of the Participant’s employment by the Company without “cause” or by
the Participant for “good reason” in accordance with the Participant’s
employment agreement or severance agreement or (B) the Devon Energy Corporation
Severance Plan and (ii) the Participant signs and returns to the Company a
release of claims against the Company in a form prepared by the Company (the
“Release”) and the Participant does not revoke the Release prior to the date the
Release becomes effective, then the Incentive Stock Option shall become fully
vested and exercisable effective as of the Participant’s Date of Termination. If
the Participant fails to sign and return the Release to the Company or revokes
the Release prior to the date the Release becomes effective, then the unvested
portion of the Incentive Stock Option shall be forfeited.
     (d) The Incentive Stock Option shall become fully vested and exercisable
upon the Participant’s Date of Termination if the Participant’s Date of
Termination occurs by reason of the Participant’s death. The Committee may, in
its sole and absolute discretion, elect to vest all or a portion of the unvested
portion of the Incentive Stock Option upon the Participant’s Date of Termination
if the Participant’s Date of Termination occurs by reason of disability, Normal
Retirement Date, Early Retirement Date, or other special circumstances (as
determined by the Committee).
     (e) The Incentive Stock Option may be exercised on or after the
Participant’s Date of Termination only as to that portion of the Covered Shares
for which it was exercisable immediately prior to such Date of Termination, or
became exercisable upon the Date of Termination.
     Section 3. Term of Incentive Stock Option. The Incentive Stock Option shall
expire and cease to be exercisable on the earliest to occur of:
     (a) The Expiration Date set forth on the Cover Page.
     (b) If the Participant’s Date of Termination occurs by reason of death, the
three-year anniversary of such Date of Termination.
     (c) If the Participant’s Date of Termination occurs by reason of
disability, and Section (d) below (relating to termination on or after Normal
Retirement Date) does not apply, the one-year anniversary of such Date of
Termination.
     (d) If the Participant’s Date of Termination occurs on or after the
Participant’s Normal Retirement Date, the three-year anniversary of such Date of
Termination.
     (e) If the Participant’s Date of Termination occurs on or after the
Participant’s Early Retirement Date but prior to the Participant’s Normal
Retirement Date, and Section (b) above (relating to termination because of
death) does not apply, the one-year anniversary of such Date of Termination (or
such later date as may be permitted by the Committee).
     (f) If the Participant’s Date of Termination occurs under circumstances in
which the Participant is entitled to a severance payment from the Company, a
Subsidiary of the Company, or an Affiliated Entity under an employment agreement
or severance agreement with the Company, the last day of the Severance Period.
The “Severance Period” shall be the longer of:
(i) the period beginning on the Date of Termination and continuing through the
end of the period during which such severance payments are paid to the
Participant; or
(ii) the period described in the following clause (B), if the amount of the
Participant’s severance payment is determined in whole or in part as being equal
to the product of (A) the Participant’s salary rate, multiplied by (B) a period
over which such amount would be computed.

Page 2 of 5



--------------------------------------------------------------------------------



 



     (g) If the Participant’s Date of Termination occurs and none of Sections
(b), (c), (d), (e), and (f) are applicable, the three month anniversary of such
Date of Termination.
The Participant should be aware that exercising an incentive stock option more
than three months after the Date of Termination (one year in the case of
termination by reason of certain disabilities) will generally result in the
option being treated as a nonqualified option rather than an incentive stock
option for tax purposes. The Participant should also be aware that if his or her
employment is transferred to a limited liability company that is an Affiliated
Entity that does not satisfy the definition of “company” or “subsidiary” in
Section 424 of the Code, the transfer will be classified as a termination of
employment for purposes of the incentive stock option rules regardless of
whether it constitutes a Date of Termination under this Award Agreement. As a
result, the option, if not exercised within three months of such transfer, will
be treated as a nonqualified stock option rather than an incentive stock option
for tax purposes. Regardless of classification of the option for tax purposes,
this Award Agreement shall continue in full force and effect.
     Section 4. Nontransferability of Incentive Stock Option. The Incentive
Stock Option shall not be transferable except by will or the laws of descent and
distribution, and the Incentive Stock Option may be exercised during the
lifetime of the Participant only by the Participant. Without limiting the
generality of the previous sentence, the Incentive Stock Option may not be
assigned, transferred (except as provided above), pledged or hypothecated in any
way whatsoever, shall not be assignable by operation of law and shall not be
subject to execution, attachment, or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Incentive Stock
Option contrary to the provisions hereof shall be null and void and without
effect.
     Section 5. Employment. So long as the Participant shall continue to be an
employee of the Company or one or more of the Subsidiaries or Affiliated
Entities of the Company, the Incentive Stock Option shall not be affected by any
change of duties or position. Nothing in the Plan or in this Award Agreement
shall confer upon the Participant any right to continue in the employ of the
Company or its Subsidiaries or Affiliated Entities, or interfere in any way with
the right to terminate the Participant’s employment at any time.
     Section 6. Annual Limitation on Exercise of Incentive Stock Options. Except
as provided in Section 2(b)-(d) herein, in no event during any calendar year
will the aggregate Fair Market Value, determined as of the Date of Grant, of the
Covered Shares for which the Participant may first have the right to exercise
under the Incentive Stock Option and any other “incentive stock options” granted
under all plans qualified under Section 422 of the Code which are sponsored by
the Company, its parent or its Subsidiaries or Affiliated Entities exceed
$100,000.
     Section 7. Method of Exercising Incentive Stock Option.
     (a) Procedures for Exercise. The Incentive Stock Option may be exercised
prior to the Expiration Date by providing written notice in the form prescribed
by the Company to the Secretary of the Company or following the electronic
exercise procedures adopted by the Company. The written notice shall state the
election to exercise the Incentive Stock Option, the number of Covered Shares to
be purchased upon exercise, the form of payment, and shall be signed by the
person exercising the Incentive Stock Option.
     (b) Form of Payment. Payment of the full Exercise Price for the Covered
Shares purchased under this Award Agreement shall accompany the Participant’s
notice of exercise, together with full payment of applicable withholding taxes,
if any. Payment shall be made (i) in cash or by check, draft or money order
payable to the order of the Company; (ii) by delivering shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of the
Exercise Price, but only to the extent such form of payment would not result in
a compensation expense to the Company for financial accounting purposes with
respect to the shares of Common Stock used to pay the Exercise Price unless
otherwise determined by the Committee; or (iii) a combination of the foregoing.

Page 3 of 5



--------------------------------------------------------------------------------



 



     (c) Further Information. In the event the Incentive Stock Option is
exercised, pursuant to the foregoing provisions of this Section 7, by any person
other than the Participant due to the Participant’s death, such notice shall
also be accompanied by appropriate proof of such person’s right to exercise the
Incentive Stock Option. The notice so required shall be given electronically or
by personal delivery to the Secretary of the Company or by registered or
certified mail, addressed to the Company at 20 North Broadway, Oklahoma City,
Oklahoma 73102-8260, and it shall be deemed to have been given when it is so
delivered or when it is so deposited in the United States mail in an envelope
addressed to the Company, as aforesaid, properly stamped for delivery as a
registered or certified letter.
     Section 8. Securities Law Restrictions. The Incentive Stock Option shall be
exercised and Common Stock issued only upon compliance with the Securities Act
of 1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom. If deemed necessary by the Company to comply
with the Act or any applicable laws or regulations relating to the sale of
securities, the Participant, at the time of exercise and as a condition imposed
by the Company, shall represent, warrant and agree that the Covered Shares
subject to the Incentive Stock Option are being purchased for investment and not
with any present intention to resell the same and without a view to
distribution, and the Participant shall, upon the request of the Company,
execute and deliver to the Company an agreement to such effect.
     Section 9. Disqualifying Disposition of Stock. If the Participant shall
make a disposition (within the meaning of Section 424(c) of the Code) of any
Covered Shares within one year after the date of exercise or within two years
after the Date of Grant, then in either such event, the Participant shall
promptly notify the Company, by delivery of written notice to the Secretary of
the Company, of (i) the date of disposition, (ii) the number of Covered Shares
which were disposed of and (iii) the price at which such Covered Shares were
disposed of or the amount of any other consideration received on such
disposition. The Company may make such provision as it may deem appropriate for
the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the
exercise of the Incentive Stock Option or the disposition of Covered Shares
acquired upon exercise of the Incentive Stock Option.
     Section 10. Notices. All notices or other communications relating to the
Plan and this Award Agreement as it relates to the Participant shall be in
writing and shall be delivered electronically, personally or mailed (U.S. Mail)
by the Company to the Participant at the then current address as maintained by
the Company or such other address as the Participant may advise the Company in
writing.
     Section 11. Definitions. Words, terms, or phrases used in this Agreement
shall have the meanings set forth in this Section 11. Capitalized terms used in
this Award Agreement but not defined herein shall have the meaning designated in
the Plan.
     (a) “Act” has the meaning set forth in Section 8.
     (b) “Award Agreement” has the meaning set forth in the preamble.
     (c) “Code” means Internal Revenue Code of 1986, as amended.
     (d) “Company” has the meaning set forth on the Cover Page.
     (e) “Covered Shares” has the meaning set forth in the preamble.
     (f) “Date of Grant” has the meaning set forth in the preamble.

Page 4 of 5



--------------------------------------------------------------------------------



 



     (g) “Date of Termination” means the first day occurring on or after the
Date of Grant on which the Participant is not employed by the Company, a
Subsidiary, or an Affiliated Entity, regardless of the reason for the
termination of employment; provided however, that a termination of employment
shall not be deemed to occur by reason of a transfer of the Participant between
the Company, a Subsidiary, and an Affiliated Entity or between two Subsidiaries
or two Affiliated Entities. The Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company, a
Subsidiary, or an Affiliated Entity approved by the Participant’s employer
pursuant to Company policies. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be either a Subsidiary or an Affiliated
Entity and the Participant is not, at the end of the 30-day period following the
transaction, employed by the Company or an entity that is then a Subsidiary or
an Affiliated Entity, then the date of the occurrence of such transaction shall
be treated as the Participant’s Date of Termination.
     (h) “Early Retirement Date” means the first day of the month coinciding
with or next following the date the Participant (i) attains age 55 and
(ii) earns at least 10 Years of Service.
     (i) “Exercise Price” has the meaning set forth in Section 1.
     (j) “Expiration Date” has the meaning set forth on the Cover Page.
     (k) “Incentive Stock Option” has the meaning set forth in Section 1.
     (l) “Normal Retirement Date” means the first day of the month coinciding
with or next following the date the Participant attains age 65.
     (m) “Participant” has the meaning set forth in the preamble.
     (n) “Plan” has the meaning set forth in the preamble.
     (o) “Vesting Date” has the meaning set forth in Section 2.
     (p) “Year of Service” shall mean a calendar year in which the Participant
is employed with the Company, a Subsidiary or Affiliated Entity for at least
nine months of a calendar year. When calculating Years of Service hereunder,
Participant’s first hire date with the Company, a Subsidiary or Affiliated
Entity shall be used.

     
“COMPANY”
  DEVON ENERGY CORPORATION
 
  a Delaware corporation
 
   
“PARTICIPANT”
%LAST_NAME%-%
  %%FIRST_NAME%-% %%MIDDLE_NAME%-%
 
  %%ADDRESS_LINE_1%-%
 
  %%ADDRESS_LINE_2%-%
 
  %%CITY%-%, %%STATE%-%, %%ZIPCODE%-%
 
  ID %%EMPLOYEE_IDENTIFIER%-%

Page 5 of 5